Order entered August 29, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00979-CV

                         IN RE SANDRA CRENSHAW, Relator

                    On Appeal from the Criminal District Court No. 5
                                 Dallas County, Texas
                        Trial Court Cause No. DC-08-03187-H

                                        ORDER
                        Before Justices Myers, Nowell, and Carlyle

     Based on the Court’s opinion of this date, relator’s petition for writ of mandamus is
DENIED.

                                                  /s/   ERIN A. NOWELL
                                                        JUSTICE